United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1196
Issued: January 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2007 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ merit decision dated May 10, 2006, denying modification of its
termination of his compensation benefits and a nonmerit decision dated January 8, 2007 denying
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 7, 2003; (2) whether appellant met his burden of
proof to establish that he had any disability or condition after November 7, 2003, causally related
to the September 4, 1999 employment injury; and (3) whether the Office properly denied further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On January 5, 2003 appellant, then a 54-year-old city letter carrier, filed an occupational
disease claim for neck and lower back conditions which he attributed to his to federal
employment.1 The Office accepted the claim for lumbar and cervical subluxations. Appellant
returned to limited duty on September 29, 1999. In September 2003, he decreased his work
hours to six hours a day with restrictions on carrying mail and walking.
In an April 25, 2003 letter and work capacity evaluation, Dr. Julie Owen-Wagner, a
chiropractor, determined that appellant reached maximum medical improvement and issued
permanent restrictions. She referred appellant to Dr. Michael Longley, a Board-certified
orthopedic surgeon. In a May 19, 2003 report, Dr. Longley diagnosed lumbar back pain,
cervicalgia/neck pain and shoulder pain, degenerative disc disease in both the cervical and
lumbar spine and generalized osteoarthritis. Following the Office’s request for clarification in a
June 23, 2003 report, Dr. Longley opined that appellant was able to work regular duty as a city
carrier without restrictions.
The Office referred appellant to Dr. Anil Agarwal, a Board-certified orthopedic surgeon,
for a second opinion. In an August 21, 2003 report, Dr. Agarwal noted appellant’s history of
injury and treatment, set forth his examination findings and reviewed the medical reports of
record. He opined that appellant’s accepted conditions of September 4, 1999 had resolved as
there were no positive findings. Dr. Agarwal noted that appellant had some preexisting
foraminal stenosis and lumbar spondylosis. He opined that appellant could not go back to
full-time duty as a letter carrier, but was able to work eight hours a day with restrictions.
Following the Office’s request for clarification, Dr. Agarwal advised that appellant’s work
restrictions were as a result of his underlying and preexisting conditions, not a result of the
accepted conditions.
On September 17, 2003 the Office proposed to terminate compensation benefits based on
Dr. Agarwal’s opinion that appellant’s accepted conditions had resolved.
In response, appellant submitted September 23 and October 9, 2003 letters offering
argument, an excerpt from the Gate City News from January 2001 and an October 3, 2003
magnetic resonance imaging (MRI) scan report, which noted bilateral foraminal stenosis at C3-4
and right foraminal stenosis at C4-5.
In a February 26, 2003 report, Dr. Brian P. Conroy, a Board-certified orthopedic surgeon,
noted that appellant had complaints of neck pain and bilateral shoulder pain since 1999 and had
previously been diagnosed with neck arthritis. He noted that the only thing that had changed
since that time was appellant’s job, which got “heavier.” Dr. Conroy listed an impression of
either a rotator cuff tear or nerve injury to the left shoulder and cervical arthritis. In a March 21,
2003 report, he stated that the cervical stenosis at the neural foramen could explain appellant’s
neck pain and some of his shoulder pain. Dr. Conroy found that appellant had subacromial
impingement, bursitis and rotator cuff tendinitis (which were all the “same thing”) and
1

In a separate claim, the Office previously accepted the conditions of right tennis elbow and right
acromioclavicular tendinitis due to a June 20, 1988 injury.

2

hypertrophy of the acromioclavicular joint and the inferior acromion, which affected both
shoulders, the right worse than the left. He opined that the impingement could be work related
due to appellant’s amount of and height of overhead lifting. Dr. Conroy further opined that
carrying a bag on the shoulder could aggravate the acromial joint and the neck. He also opined
that appellant’s neck condition appeared to be work related as he was tolerating his neck problem
before his job change, which involved twisting back and forth and carrying.
In a September 30, 2003 report, Dr. Stephen E. Doran, a neurosurgeon, noted the history
of injury and presented his examination findings. He diagnosed chronic neck and bilateral arm
pain and recommended a follow-up MRI scan of his cervical spine. Dr. Doran noted that
appellant had multiple questions as to whether his current condition was related to his
occupation. He advised that, in the absence of a specific job injury, it would be difficult to
attribute his current condition entirely to his occupation.
Medical reports dated April 25, May 22 and October 9, 2003 from Dr. Owen-Wagner
were submitted. On October 9, 2003 she disagreed with Dr. Agarwal’s opinion that appellant’s
accepted conditions had resolved. Dr. Owen-Wagner advised that appellant had vertebral
subluxation complex in various areas of the spine which was complicated by osteoarthritis,
fibromyalgia and job stress. She indicated that appellant had reached maximum medical
improvement and had a moderate-severe disability.
By decision dated November 7, 2003, the Office terminated appellant’s compensation
effective that date. It found that the weight of the medical opinion evidence rested with
Dr. Agarwal, the second opinion physician, who opined that appellant’s accepted conditions had
resolved.
On November 28, 2003 appellant requested an oral hearing, which was held on
March 18, 2004. He submitted a November 30, 1999 MRI scan and various medical forms
discussing treatment and evaluation at the Rejuvenation Center. In an October 7, 2003 report,
Dr. Doran advised that an October 3, 2003 MRI scan showed mild foraminal narrowing at C3-4
bilaterally and on the right at C4-5. He opined that appellant was at maximum medical
improvement and his restrictions should remain the same.
In a January 29, 2004 report, Dr. Rod Hall, an osteopath, advised that several conditions
in appellant’s spine may be contributing to his condition. He advised that the pain in the cervical
area was primarily from bony encroachment and sclerosis of degenerative arthritic spondylosis
and degenerative disc disease. Dr. Hall further advised that the lumbar pain and intermittent
radiculopathy resulted from mild anterolisthesis of L4-5, mild to moderate degenerative disc
disease, annular disc bulging at various levels, hypertrophy of posterior elements of the lumbar
spine and mild to moderate spinal canal stenosis. He opined that the lumbar spine changes were
the result of cumulative overuse and unequal stressors that were most likely job related. On
March 15, 2004 Dr. Hall described appellant’s work activities and opined that his
symptomatology was related to his repetitive work stressors of carrying heavy mailbags and
repetitive turning of the head over a number of years. He further stated that appellant had
definite arthropathies that were a pathologic response to overuse.

3

On May 6, 2004 an Office hearing representative affirmed the termination of wage-loss
compensation benefits effective November 7, 2003 based on Dr. Agarwal’s opinion. The Office
hearing representative found, however, a conflict in medical opinion evidence was created
between Dr. Hall, for appellant, and Dr. Agarwal, the Office referral physician, as to whether
appellant had continuing employment-related residuals. The hearing representative directed the
Office to refer appellant to an impartial medical examiner to resolve the conflict.
On June 10, 2004 the Office referred appellant, together with a statement of accepted
facts, the record and a list of questions, to Dr. Lonnie R. Mercier, a Board-certified orthopedic
surgeon, for an impartial medical examination.2 In a July 1, 2004 report, Dr. Mercier reviewed
appellant’s history and noted that, since August 2002, he worked as a city letter carrier for six
hours a day, which involved delivery for two hours and sorting mail for four hours. He reported
diminished cervical spine movement on examination, range of motion of the lumbar spine
consistent with age and an essentially normal neurologic examination. Dr. Mercier opined that
appellant had degenerative disc disease involving the cervical and lumbar spines, which was
confirmed by his radiographic studies. He noted that the term “subluxation” was generally not
accepted as a valid diagnosis in the medical community and found no clinical evidence or
diagnostic studies to support a “subluxation.” Dr. Mercier explained that there was no evidence
indicating problems with spinal alignment and opined that appellant’s neck and low back pain
was the result of the aging process. He stated that appellant’s underlying degenerative disc
disease of the cervical and lumbar spine did not develop from either his regular work duties or
his limited-duty position and that any pain or symptoms he experienced resulted from the
underlying degenerative disc disease and was unrelated to work activities. Dr. Mercier further
opined that appellant could not return to his original position due to degenerative disc disease
and age, but that he should be able to perform his position as a city letter carrier full time with
restrictions. He explained that the restrictions were due to appellant’s underlying degenerative
disc disease and age and not due to the work injury or activity. In a work capacity evaluation
dated June 30, 2004, Dr. Mercier stated that appellant was capable of working eight hours a day
and noted his physical restrictions.
In a July 14, 2004 decision, the Office found that appellant had no continuing disability
due to his accepted condition. The Office accorded special weight to Dr. Mercier’s report.
On August 4, 2004 appellant requested an oral hearing which was held on
November 21, 2005. He submitted a statement disagreeing with the Office’s development of his
claim and submitted evidence regarding administrative matters and the duties he performed.
Appellant also submitted reports from Dr. Hall who disagreed with Dr. Mercier’s opinion and
indicated that his repetitive stress injuries were employment related. In an August 30, 2004
report, Dr. Owen-Wagner disagreed with Dr. Mercier’s opinion, noting the manner in which
subluxations could be diagnosed. She advised that appellant had vertebral subluxation complex
that was complicated by osteoarthritis, fibromyalgia and repetitive twisting of the spine from his
job.
2

The Office’s letter inadvertently noted that a conflict in medical opinion evidence was between
Dr. Owen-Wagner and Dr. Agarwal. In a letter dated July 2, 2004, the Office indicated to appellant that this mistake
would not affect the content of the referee physician’s report.

4

In a decision dated January 27, 2006, the Office hearing representative found that the
impartial examiner’s report was based on a complete and accurate listing of appellant’s work
duties and physical requirements. The hearing representative found that appellant’s allegations
regarding an increased workload and twisting on the job was not established. The Office hearing
representative, however, set aside the Office’s July 14, 2004 decision on the grounds that
Dr. Mercier’s medical opinion was not well reasoned on the issue of whether appellant’s
underlying degenerative condition was caused or contributed to by his work duties. The case
was remanded for Dr. Mercier to provide a supplemental report.
In a February 14, 2006 supplemental report, Dr. Mercier stated: “with regard to the
question of degenerative disc disease, all standard textbooks describe the changes that occur in
the disc material as the result of the normal aging process.” He described such changes and
indicated that the lower discs in the cervical and lumbar spine were known to age more rapidly
than others and that there were no evidence-based studies to support that disc degeneration was
related to work activity. Dr. Mercier concluded that, although he had no doubt that appellant’s
symptoms were real, they were the result of an aging spine, a “normal disease of life,” and not
caused by a work injury. He additionally stated that there usually was no objective physical
evidence of trauma, recent, remote or repetitive in degenerative disc disease.
By decision dated May 10, 2006, the Office denied appellant’s continuing entitlement to
compensation benefits.
Appellant requested reconsideration and reiterated previous arguments. In an August 23,
2006 report, Dr. Owen-Wagner opined that appellant had vertebral subluxation complex with
associated degenerative disc disease and fibromyalgia that was aggravated by repetitive twisting
in his job. She referred appellant to Dr. John McClaren, a chiropractic neurologist. In an
August 2, 2006 report, Dr. McClaren opined that appellant’s pain syndrome and vertebral
subluxation complex at multiple levels were directly caused and aggravated by his work duties.
In an October 3, 2006 report, Dr. McClaren advised that August 31, 2006 x-rays were indicative
of chiropractic subluxation. He opined that appellant’s work duties caused and aggravated his
spine conditions. In an “addendum” he noted his opinion on the term “subluxation.” A copy of
a Dr. McClaren’s September 15, 2006 x-ray report was also submitted.
By decision dated January 8, 2007, the Office denied reconsideration on the grounds that
the evidence submitted was insufficient to warrant review of the claim.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.4 The

3

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

4

Id.

5

Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
Section 8123(a) provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.6
ANALYSIS
The Office accepted appellant’s claim for lumbar and cervical subluxations. The Office
terminated appellant’s compensation on November 7, 2003, finding that the weight of the
medical opinion evidence rested with Dr. Agarwal, the second opinion physician, who opined on
August 21, 2003 that appellant’s accepted conditions had resolved.
However, the Board notes that, at the time the Office terminated benefits, there was a
conflict in the medical evidence between Dr. Agarwal, for the Office, and Dr. Owen-Wagner,
appellant’s treating chiropractor. In an October 9, 2003 report, Dr. Owen-Wagner disagreed
with Dr. Agarwal’s opinion that appellant’s accepted subluxation conditions had resolved. She
indicated that appellant had vertebral subluxation complex in various areas of the spine, had a
moderate-severe disability and was still experiencing residuals from the accepted injury.
Dr. Agarwal, the second opinion physician, indicated that appellant had no residuals from the
accepted conditions. Rather, he attributed appellant’s current condition to his underlying and
preexisting spinal stenosis and lumbar spondylosis. Both physicians examined appellant and
reviewed multiple medical records in support of their opinions.
The Board finds that the opinions of Drs. Agarwal and Owen-Wagner are in conflict as to
whether appellant had any continuing residuals or disability resulting from the accepted injury.
As this conflict existed at the time the Office terminated benefits on November 7, 2003, the
Office did not meet its burden of proof in terminating such benefits. Consequently, the Office’s
termination of benefits must be reversed.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s compensation and medical benefits effective November 7, 2003.7

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

5 U.S.C § 8123(a); Regina T. Pellecchia, 43 ECAB 155 (2001).

7

In light of the disposition of this issue, the remaining issues are moot.

6

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2007 and May 10, 2006 decisions of
the Office of Workers’ Compensation Programs are reversed.
Issued: January 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

